 
ASSIGNMENT OF NON-RECOURSE PROMISSORY NOTE

KNOW THAT, DIONICS, INC., a Delaware corporation (the “Assignor”), in
consideration of the sum of one dollar and other good and valuable consideration
in hand paid, receipt of which is hereby acknowledged, DOES HEREBY ASSIGN to
DIONICS-USA INCORPORTED, a New York corporation (hereinafter, together with its
successors and/or assigns, the “Assignee”), all of Assignor’s rights,
obligations, interests and liabilities under the Non-Recourse Promissory Note
executed and delivered by Assignor to SHANGRAO BAI HUA ZHOU INDUSTRIAL CO., LTD.
(the “Holder”) on January 30, 2012 in the principal amount of $200,000.00 (the
“Note”), and Assignee DOES HEREBY ACCEPT AND ASSUME, all of the Assignor’s
rights, obligations, interests and liabilities under the Note and agrees to
observe, perform and fulfill all of the terms and conditions of the Note, in
each case to the same extent as if it had been originally named as a party
thereto.


IN WITNESS WHEREOF, the Assignor and the Assignee have caused this Assignment to
be executed as of June 29, 2012.
 
ASSIGNOR
   ASSIGNEE             DIONICS, INC.    DIONICS-USA INCORPORATED            
By:
/s/ Bernard L. Kravitz
 
By:
/s/ Bernard L. Kravitz    
Bernard L. Kravitz, President   
    Bernard L. Kravitz, President  

                                               
CONSENT TO ASSIGNMENT
HOLDER


The undersigned Holder hereby consents to the above Assignment of Non-Recourse
Promissory Note and hereby releases the Assignor for all further liability or
responsibility for the performance of Assignor’s obligations under the
Note.  The Holder acknowledges that the Holder’s recovery against the Assignee
for the failure to pay any amount owing under the Note when due shall be limited
solely to the Pledged Shares (as such term is defined in the Note), and that the
Assignee shall not be liable or have any personal liability in any other respect
for the payment of any amount due under the Note.
 
 
SHANGRAO BAI HUA ZHOU INDUSTRIAL CO., LTD.
               
By:
/s/ Liu Shuzhong
        Name: Liu Shuzhong         Title: CEO        


Dated: June 29, 2012

